DETAILED ACTION
Claim Objections
1.	Claims 18-20 are objected to because the numbering of the claims is improper. Claims must be numbered consecutively beginning with the number next following the highest numbered claims previously presented. Claim 17 is missing. Appropriate correction is required.

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3. 	Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	a. Claim 18 recites "The attachment mechanism of claim 17" in line 1. Claim 18 appears to contain a typographical error as claim 17 has been omitted (see claim objections above). For examination purposes claim 18 will be treated as depending from claim 15. 
	
4. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6. 	Claims 1-3, 5, 6, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barcelo (US Patent Publication 2008/0045116).
	a. Regarding claim 1, Barcelo discloses an attachment mechanism 72 configured to maintain connection between a first pet component 14 and a second pet component 14 [Each connecting rod 72 includes a pair of rod prong sections 74 [0123];  each rod prong section 74 defines a corresponding rod prong stem 78 having a predetermined stem length and stem width; rod prong stems 78 are typically configured and sized for being substantially fittingly insertable into corresponding connector coupling apertures 36 for releasably coupling a pair of connector components 14 together [0124]], the attachment mechanism 72 comprising an elongated body including a stem portion 78 having a stem width measured perpendicular to an axis extending longitudinally through the elongated body [rod prong stem 78 having a predetermined stem length and stem width [0124]]; a first stop 76 disposed adjacent an end of the elongated body and having a first width measured perpendicular to the axis [locking flange 76 located substantially adjacent a distal tip [0123]]; and a second stop 80 disposed on the elongated body and spaced from the first stop [rod flange 80 extends radially outwardly from the connecting rod 72 intermediate the rod prong sections 74 [0126]], the second stop 80 having a second width measured perpendicular to the axis, wherein the first width and the second width are larger than the stem width [FIG. 9f], and wherein each of the first stop 76 and the second stop 80 is configured to separately limit removal of the second pet component from the first pet component [rod prong stems 78 are typically configured and sized for being substantially fittingly insertable into corresponding connector coupling apertures 36 for releasably coupling a pair of connector components 14 together [0124]]. 
	b. Regarding claim 2, Barcelo discloses the attachment mechanism of claim 1, wherein first stop 76 has a first shoulder engageable with an interior of first pet component 14, and second stop 80 has a second shoulder engageable with an interior of the first pet component 14 [rod prong stems 78 are typically configured and sized for being substantially fittingly insertable into corresponding connector coupling apertures 36 for releasably coupling a pair of connector components 14 together [0124]].
	c. Regarding claim 3, Barcelo discloses the attachment mechanism of claim 1, wherein first stop 76 has a first thickness and second stop 80 has a second thickness that is smaller than the first thickness [FIG. 9f]. 
	d. Regarding claim 5, Barcelo discloses the attachment mechanism of claim 1, wherein first stop 76 has a width that is approximately equal to a width of second stop 80 [FIG. 9f].
	e. Regarding claim 6, Barcelo discloses the attachment mechanism of claim 1, wherein the end is a first end and attachment mechanism 72 further comprises a third stop 76 disposed at a second end of the elongated body that is opposite the first end [connecting rod 72 includes a pair of rod prong sections 74 extending in a substantially collinear yet opposite direction relative to each other. The rod prong sections 74 are provided with a corresponding connecting rod locking flange 76 located substantially adjacent a distal tip thereof [0123]]. 
	f. Regarding claim 10, Barcelo discloses a pet component attachment system including a first pet component 14 having a first hole 36 and a second pet component 14 with a second hole 36 [connector coupling apertures 36 for releasably coupling a pair of connector components 14 together [0124]]; and an attachment mechanism 72 including a body with a first end configured to be inserted into and secured to the first pet component via the first hole 36, and a second end configured to be inserted into and secured to the second pet component via the second hole 36 [connecting rod 72 includes a pair of rod prong sections 74 extending in a substantially collinear yet opposite direction relative to each other. The rod prong sections 74 are typically substantially similar to the coupling prong 26 and are hence typically provided with a corresponding connecting rod locking flange 76 located substantially adjacent a distal tip thereof [0123]]. 
	g. Regarding claim 11, Barcelo discloses the pet component attachment system of claim 10, wherein the first end includes a first stop 76 having a first shoulder engageable with an interior wall of the first pet component, the attachment mechanism further comprising a second stop 80 spaced from the first stop along the body, the second stop 80 having a second shoulder engageable with the interior wall of the first pet component 14 [rod prong stems 78 are typically configured and sized for being substantially fittingly insertable into corresponding connector coupling apertures 36 for releasably coupling a pair of connector components 14 together [0124]]. 
76 having a third shoulder engageable with an interior wall of the second pet component 14 [connecting rod 72 includes a pair of rod prong sections 74 extending in a substantially collinear yet opposite direction relative to each other. The rod prong sections 74 are provided with a corresponding connecting rod locking flange 76 located substantially adjacent a distal tip thereof [0123]].  
	i. Regarding claim 13, Barcelo discloses the pet component attachment system of claim 12, wherein the first stop 76 has a first thickness and the second stop 80 has a second thickness that is smaller than the first thickness [FIG. 9f]. 
	j. Regarding claim 14, Barcelo discloses the pet component attachment system of claim 12, wherein the second pet component 14 is spaced a first distance from the first pet component 14 when the first stop 76 is engaged with the interior wall of the first pet component 14, and the second pet component 14 is spaced a second distance from the first pet component 14 when the second stop 80 is engaged with the interior wall of the first pet component 14, the second distance being smaller than the first distance.

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Barcelo (US Patent Publication 2008/0045116).  
	a. Regarding claim 4, Barcelo teaches the attachment mechanism of claim 1, having first stop 76 and second stop 80. Barcelo does not specifically teach first stop is at least partially cylindrically-shaped, and wherein the second stop is at least partially cylindrically-shaped.
.

9. 	Claims 7, 8, 15, 16, and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barcelo (US Patent Publication 2008/0045116) in view of Choi et al. (WO 2017/026575).
	a. Regarding claim 7, Barcelo teaches the attachment mechanism of claim 6 having third stop 76. Barcelo does not specifically teach the third stop has a width that is larger than a width of the second stop. Choi teaches third stop 110 has a width that is larger than a width of second stop 133 for the purpose of providing an attachment mechanism for a toy with a third stop that has a width that is larger than a width of a second stop for easy tightening and simple fastening for improved usability.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanism taught by Barcelo to include the third stop width that is larger than a width of the second stop as taught by Choi because doing so would have provided an attachment mechanism for a toy with a third stop that has a width that is larger than a width of a second stop for easy tightening and simple fastening for improved usability.  
b. Regarding claim 8, Barcelo teaches the attachment mechanism of claim 6, having first stop 76 and third stop 76. Barcelo further teaches first stop 76 has a curved portion [FIGS. 9e, 9f]. Barcelo does not specifically teach the third stop has a curved cap. Choi teaches third stop 110 has a curved cap [FIGS. 1-3] for the purpose of providing an attachment mechanism for a toy with a third stop that has a curved cap for easy tightening and simple fastening for improved usability. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanism taught by Barcelo to include the third stop that has a curved cap as taught by Choi because doing so would have provided an attachment mechanism for a toy with a third stop that has a curved cap for easy tightening and simple fastening for improved usability.
72 configured to maintain connection between a first pet component 14 and a second pet component 14 [Each connecting rod 72 includes a pair of rod prong sections 74 [0123];  each rod prong section 74 defines a corresponding rod prong stem 78 having a predetermined stem length and stem width; rod prong stems 78 are typically configured and sized for being substantially fittingly insertable into corresponding connector coupling apertures 36 for releasably coupling a pair of connector components 14 together [0124]], the attachment mechanism 72 comprising a stem having a first end and a second end [rod prong stem 78 having a predetermined stem length and stem width [0124]]; a first attachment point 76 configured to engage the first pet component 14, the first attachment point disposed on the first end and having a first width [locking flange 76 located substantially adjacent a distal tip [0123]]; a second attachment point 80 configured to engage the first pet component, the second attachment point disposed on the second end and having a second width [locking flange 76 located substantially adjacent a distal tip [0123]]; and a third attachment point 76 configured to engage the second pet component 14, the third attachment point 80 disposed on the stem between the first end and the second end [FIG. 9f].
Barcelo does not specifically teach the third attachment point having a third width that is larger than the first width. Choi teaches the third attachment point 110 having a third width that is larger than the first width of first attachment point 132 for the purpose of providing an attachment mechanism for a toy with a third width that is larger than the first width of first attachment point for easy tightening and simple fastening for improved usability. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanism taught by Barcelo to include the third attachment point having a third width that is larger than the first width as taught by Choi because doing so would have provided an attachment mechanism for a toy with a third width that is larger than the first width of first attachment point for easy tightening and simple fastening for improved usability.  
d. Regarding claim 16, Barcelo in view of Choi teaches (references to Barcelo) the attachment mechanism of claim 15 having the third width and second width [FIG. 9f].
110 is larger than the second attachment point width 133 for the purpose of providing an attachment mechanism for a toy with a third stop that has a width that is larger than a width of a second stop for easy tightening and simple fastening for improved usability. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanism taught by Barcelo in view of Choi to include the third width that is larger than the second attachment point width as taught by Choi because doing so would have provided an attachment mechanism for a toy with a third stop that has a width that is larger than a width of a second stop for easy tightening and simple fastening for improved usability. 
e. Regarding claim (18; see 112b rejection above), Barcelo in view of Choi teaches (references to Barcelo) the attachment mechanism of claim (17; see 112b rejection above) wherein the first attachment point 76 and the second attachment point 80 separately secure the second pet component 14 to the first pet component 14.
f. Regarding claim 19, Barcelo in view of Choi teaches (references to Barcelo) the attachment mechanism of claim 15 wherein the first attachment point 76 has a first thickness and the second attachment point 80 has a second thickness that is smaller than the first thickness [FIG. 9f].
g. Regarding claim 20, Barcelo in view of Choi teaches (references to Barcelo) the attachment mechanism of claim 19 wherein stem 78 has a stem width [rod prong stem 78 having a predetermined stem length and stem width [0124]] that is smaller than the first width, the second width, and the third width [FIG. 9f].

10. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Barcelo (US Patent Publication 2008/0045116) in view of Hansen (US Patent Publication 2012/0073514).
a. Regarding claim 9, Barcelo teaches the attachment mechanism of claim 1 wherein second stop 80 has a shoulder defining a radial surface engageable with the interior of first pet component 14 [FIGS. 9e, 9f].
Barcelo does not specifically teach the second stop is defined by an annular wedge-shape and has a wedge surface opposite the radial surface. Hansen teaches second stop 90 is defined by an [second lip 90 inserts into the air chamber such that it cannot easily be removed [0020] FIG. 2] for the purpose of providing a pet toy connection mechanism with a wedge surface opposite a radial surface so as to effect connection with the interior of a pet component such that it cannot easily be removed. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanism taught by Barcelo to include the second stop defined by an annular wedge-shape and that has a wedge surface opposite the radial surface as taught by Hansen because doing so would have provided a pet toy connection mechanism with a wedge surface opposite a radial surface so as to effect connection with the interior of a pet component such that it cannot easily be removed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643